Judgments unanimously modified so as to vacate same as against defendants Corley *665and Jackson, on the law and the facts, and a new trial as against those defendants ordered, with costs to prevailing appellants to abide the event and as thus modified, affirmed, with costs to respondents as against defendant Wright. The action arose out of a collision in which three automobiles were involved. Plaintiffs in one action were passengers and in the other the driver of a taxi which stopped for a red light at an intersection. It was hit in the rear by defendant-appellant’s ear. It is undisputed that defendant-appellant’s car was also hit in the rear by defendant Wright’s car and propelled into the taxi. Plaintiffs claim that defendant-appellant’s car hit the taxi twice, once under its own power and once by being propelled by the defendant Wright. This contention, accepted by the jury, is against the weight of evidence. It is contradicted by all of the defendants and has practically no support in the testimony as to the damage to the respective automobiles. The claim is supported solely by the testimony of the passenger plaintiff that she felt two bumps. Assuming this testimony to be true, it would not be extraordinary for the two bumps to be the result of a single collision. Settle order on notice. Concur — Breitel, J. P., Rabin, Stevens, Eager and Steuer, JJ.